DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE
2.	The Examiner spoke to the Applicant’s representative, James Pechacek, regarding 35 U.S.C. 112 issues with claims 1, 9, and 10. Potential amendments were also discussed, however, the Office does not practice Examiner’s amendments in actions containing art rejections. Therefore, the 35 U.S.C. 112 rejections can be seen below, however, the amendments as discussed are recited following the rejections. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1
the lever and a push rod” (emphasis added). There is insufficient antecedent basis for this limitation in the claim. [The Examiner and the Applicant discussed amending the claim to –which is arranged between a valve lever and a push rod—to overcome this rejection].

Regarding Claim 9
Lines 2-3 recite the limitation “a push rod or a valve lever”. However, Claim 1 previously claims “the lever and a push rod”. Therefore it is unclear whether the “push rod” of claim 9 is the push rod of claim 1 or if it is a new push rod, or if the “valve lever” of claim 9 is the valve lever of claim 1 or if it is a new valve lever. [The Examiner and the Applicant discussed amending the claim to –another another  

Regarding Claim 10
Line 3 recites the limitation “at least one push rod and at least one valve lever”. However, Claim 1 previously claims “the lever and a push rod”. Therefore it is unclear whether the “push rod” of claim 10 is the push rod of claim 1 or if it is a new push rod, or if the “valve lever” of claim 10 is the valve lever of claim 1 or if it is a new valve lever. [The Examiner and the Applicant discussed cancelling claim 10].

Regarding Claims 2-6, 8, and 11-19
Claims 2-6, 8, and 11—19 are rejected insofar as they are dependent upon a rejected base claim. 

4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Lines 2-3 recites that “the at least one first valve stroke transmission element is arranged between at least one push rod and at least one valve lever”. However, claim 1 previously discloses “at least one first valve stroke transmission element, which is arranged between the lever and a push rod”. Therefore, the limitation of claim 10 does not further limit the subject matter from which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. [The Examiner and the Applicant discussed the cancellation of Claim 10]. 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1, 2, 8-13, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Vorih et al., US 5,829,397.

Regarding Claim 1
Vorih discloses a reciprocating-piston machine (Vorih, Figure 3A) comprising: a valve actuation device for at least one gas exchange valve (exhaust valve) (Vorih, Column 5, Lines 43-65, Figure 3A); at least one valve stroke transmission device including at least one first valve stroke transmission element (104), which is arranged between the lever (202) and a push rod (212) (Vorih, Figure 3A), and is configured and arranged for movement between a first position associated with a closed position of the gas exchange valve (exhaust valve) and a second position associated with an open position of the gas exchange valve (exhaust valve) (when the cam pushes the assembly up, the valves are open) (Vorih, Figure 3A); and at least one retaining device including a retaining element (102), the retaining element (102) is configured and arranged for movement between an actuation position and a release position in a housing-fixed component (600) parallel to a guide surface (Sg, annotated portion of Figure 3A of Vorih below) of the at least one first valve stroke transmission element (104), wherein in an actuation position the retaining element (102) at least retards a displacement movement of the at least one first valve stroke transmission element (104) in a direction of the second position and releases the at least one first valve stroke transmission element (104) in the release position, wherein the retaining element (102) includes an attack surface (Sa, annotated portion of Figure 3A of Vorih below) configured and arranged to delimit a pressure chamber (106) with a counter-surface (Sc, annotated portion of Figure 3A of Vorih 

    PNG
    media_image1.png
    373
    409
    media_image1.png
    Greyscale

Figure 1: Annotated Portion of Figure 3A of Vorih

Regarding Claim 2
Vorih discloses the system as rejected in Claim 1 above. Vorih further discloses that the retaining element (102) is formed by a piston (Vorih, Column 9, Lines 33-48, Figure 3A). 

Regarding Claim 8
Vorih discloses the system as rejected in Claim 1 above. Vorih further discloses that the at least one first valve stroke transmission element (104) has at least one coupling region (at 204) for a further valve stroke transmission element (the valve lever (202)) on at least one end face (Vorih, Figure 3A). 

Regarding Claim 9


Regarding Claim 10
Vorih discloses the system as rejected in Claim 1 above. Vorih further discloses that the at least one first valve stroke transmission element (104), which is arranged between at least one valve lever (202) and at least one push rod (212) (Vorih, Figure 3A),

Regarding Claim 11
Vorih discloses the system as rejected in Claims 1-2 above. Vorih further discloses that the pressure chamber is configured and arranged to be connected hydraulically to a pressure reservoir (storage accumulator) via at least one second valve (trigger (410)) (Vorih, Figure 3A). 

Regarding Claim 12
Vorih discloses the system as rejected in Claim 1 above. Vorih further disclose that the counter-surface (Sc, annotated portion of Figure 3A of Vorih above) and the guide surface (Sg, annotated portion of Figure 3A of Vorih above) are arranged within the housing-fixed component (600) (Vorih, annotated portion of Figure 3A above and Figure 3A). 

Regarding Claim 13
Vorih discloses the system as rejected in Claims 1-2 above. Vorih further disclose that the piston (102) is an annular piston (Vorih, Figure 3A). 

Regarding Claim 18


Regarding Claim 19
Vorih disclose the system as rejected in Claims 1, 2, and 11 above. Vorih further disclose that the at least one second valve (410) is a throttle non-return valve (Vorih, Figure 3A).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 3, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vorih et al., US 5,829,397.

Regarding Claim 3
Vorih discloses the system as rejected in Claims 1 and 2 above. Vorih further disclose that the pressure chamber is connected hydraulically to a pressure source (oil supply) via at least one first valve (Vorih, Figure 3A), wherein the retaining element (102) is further configured and arranged to be deflectable by providing oil from the oil supply to the pressure chamber (Vorih, Colum 9, Lines 33-48, Figure 3A). However, Figure 3A of Vorih does not disclose that the retaining element is deflectable 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Vorih such that the restoring force is provided by a spring as is taught as being well known in the art by an additional embodiment of Vorih, in order to restore the retaining element to a default position when pressure is no longer provided to the pressure chamber.

Regarding Claim 14
Vorih teaches the system as rejected in Claims 1 and 3 above. Vorih further discloses that the at least one first valve (V1, annotated portion of Figure 3A of Vorih below) is a 3/2-way valve (Vorih, annotated portion of Figure 3A below). 

    PNG
    media_image2.png
    353
    506
    media_image2.png
    Greyscale

Figure 2: Annotated Portion of Figure 3A of Vorih

Regarding Claim 15
Vorih teaches the system as rejected in Claims 1, 3, and 14 above. Vorih further discloses that the restoring force is provided by a spring (Vorih, Figure 5). 

Allowable Subject Matter
9.	Claims 4-6, 16, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

10.	The following is a statement of reasons for the indication of allowable subject matter:  
In the reciprocating-piston machine of claim 4, the inclusion of:
“the retaining element is arranged concentrically to the at least one first valve stroke transmitting element and surrounds the at least one first valve stroke transmitting element at least in part” was not found.

In the reciprocating-piston machine of claim 5, the inclusion of:
“the guide surface is formed by an outer circumferential surface of a guide sleeve fixed to the cylinder head or the housing-fixed component” was not found.

In the reciprocating-piston machine of claim 6, the inclusion of:
“the at least one first valve stroke transmission element has a first transmission part and a second transmission part, wherein the second transmission part is displaceably mounted along a displacement axis in the first transmission part” was not found.

Response to Arguments
11.	Applicant’s arguments, filed 10/16/2020, with respect to the rejection of claims claim(s) 1-6 and 8-19 under 35 U.S.C. 112 have been considered and are persuasive. The 35 U.S.C. 112 rejections have been withdrawn. 
However, a new grounds of rejection has been made under 35 U.S.C. 102 and 103.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	- Berger et al. (US 8,347,839) – ICE with variable lift valve actuation
	- Rammer et al. (US 5,692,469) – ICE with braking

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565.  The examiner can normally be reached on Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        


/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746